                                   1

                                   2                                 UNITED STATES DISTRICT COURT

                                   3                              NORTHERN DISTRICT OF CALIFORNIA

                                   4
                                         ERNEST EDWARD DYKES,
                                   5                                                       Case No. 11-cv-04454-SI
                                                       Petitioner,
                                   6
                                                 v.                                        ORDER GRANTING PETITIONER’S
                                   7                                                       REQUEST TO EXTEND TIME TO
                                         RON DAVIS, Warden of California State             FILE DISCOVERY MOTION
                                   8     Prison at San Quentin,
                                                                                           Re: Dkt. No. 67
                                   9                   Respondent.

                                  10

                                  11          Petitioner has requested an extension of time until January 7, 2019 to file his motion for
                                  12   discovery. Respondent does not oppose petitioner’s request. Good cause appearing, petitioner’s
Northern District of California
 United States District Court




                                  13   request is GRANTED.
                                  14          IT IS SO ORDERED.
                                  15   Dated: December 17, 2018
                                  16                                                   ______________________________________
                                                                                       SUSAN ILLSTON
                                  17                                                   United States District Judge
                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
